DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/11/2021.  As directed by the amendment: claim 1 has been amended, no claims have been cancelled, new claim 9 has been added and claims 5-8 remain withdrawn from consideration as being drawn to a non-elected invention. Thus, claims 1-4 and 9 are presently examined in the current Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gainor (US PG Pub. 2013/0204360) in view of Cooper et al. (US PG Pub. 2015/0351904), hereinafter Cooper. 
Regarding claim 1, Gainor discloses a low profile heart valve system, illustrated in Figures 1-2D, comprising a delivery system (20) including a tube (22); an expandable annulus ring (12) disposed in the tube of the delivery system, the expandable annulus ring (12) including an anchoring and clipping structure (AC), and a plurality of bridges (16), each having a first end and a second end, the first end (FE) being connected to the anchoring and clipping structure (AC); and a replacement heart valve (14) disposed in the tube of the delivery system and connected to the second ends (SE) of the plurality of bridges; wherein the second end (SE) of each bridge is located below the first end (FE) when the annulus ring including the bridges is in an un-expanded state and disposed in the tube (22) of the delivery system (20), illustrated in Figures 1, 2A and modified figure 1, below ([0011]; [0049], Lines 1-4 & [0050], Lines 1-3), wherein each bridge (16) has a memorized shape, which is assumed when the annulus ring (12) and the replacement heart valve (14) are released from the tube (22) of the delivery system (20), and is one in which the bridge (16) folds inwardly and upwardly from its first end and in which the second end (SE) of the bridge (16) is located above the first end (FE), illustrated in Figures 2C, 2D and modified figure 2C, below ([0049], Lines 5-7 & [0050], Last 5 lines); but does not 

    PNG
    media_image1.png
    459
    882
    media_image1.png
    Greyscale

	However, Cooper teaches a heart valve, in the same field of endeavor, comprising an annulus ring/frame 102 which comprise nitinol, in order to enable self-expansion from a radially compressed state to an expanded state ([0089], Last 8-10).  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material to form the heart valve/annular ring, of Gainor, including nitinol, such that the heart valve/annular ring is enabled to self-expand from a radially compressed to an expanded state; and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.
Regarding claims 2, 3 and 9, Gainor in view of Cooper disclose the low profile heart valve system of claim 1, wherein Gainor does not specifically teach all the structural limitations set forth for the anchoring and clipping structure; however Cooper, in the same field of endeavor, 
Regarding claim 4, Gainor in view of Cooper disclose the low profile heart valve system of claim 2, wherein Gainor further teaches the replacement heart valve (14) includes a leaflet supporting body (14) having an upper end connected to second ends (SE) of the plurality of bridges (16); and a plurality of leaflets (18) mounted on the leaflet supporting body, illustrated in Figure 1 and modified figure 1 above (Gainor: [0049], Lines 1-5).

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the arguments do not apply to the current rejection(s) presently used in the current Office Action. Specifically, in response to Applicant’s amendments, Examiner now cites the prior art of Gainor, in addition to the prior art of Cooper; rejecting independent claim 1, and those claims that depend from it, as being unpatentable over Gainor in view of Cooper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/DINAH BARIA/Primary Examiner, Art Unit 3774